Exhibit 10.1

AGREEMENT

          This Agreement (this “Agreement”) is made and entered into as of March
18, 2013, by and among Rimage Corporation (the “Company”) and Dolphin Limited
Partnership III, L.P. (“Dolphin III”), Dolphin Associates III, LLC, and Dolphin
Holdings Corp. III (collectively, “Dolphin”) (each of the Company and Dolphin, a
“Party” to this Agreement, and collectively, the “Parties”).

RECITALS

          WHEREAS, the Company and Dolphin have engaged in various discussions
and communications concerning the Company and representation on the Board (as
defined below);

          WHEREAS, Dolphin is deemed to beneficially own shares of common stock
of the Company (the “Common Stock”) totaling, in the aggregate, Five Hundred
Sixty Thousand Five Hundred (560,500) shares, or approximately six and five
tenths percent (6.5%), of the Common Stock issued and outstanding on the date
hereof;

          WHEREAS, Dolphin submitted a nomination letter to the Company on
December 10, 2012 (the “Nomination Letter”) nominating director candidates to be
elected to the Company’s board of directors (the “Board”) at the 2013 annual
meeting of shareholders of the Company (including any other meeting of
shareholders held in lieu thereof, and any adjournments, postponements,
reschedulings or continuations thereof, the “2013 Annual Meeting”); and

          WHEREAS, the Company and Dolphin have determined to come to an
agreement with respect to the appointment of one Dolphin candidate to the
Company’s Board of Directors, one observer to the Board of Directors and certain
other governance matters, as provided in this Agreement.

          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound hereby, agree as
follows:

 

 

 

 

 

 

1.

Board Matters; Board Appointments; 2013 Annual Meeting

 

 

 

 

 

(a)

Effective as of the close of business on the date of this Agreement, the Board
shall increase the authorized number of directors to eight (8) and appoint
Justin A. Orlando (the “Dolphin Director”) as a member of the Board to fill the
vacancy created thereby. The Dolphin Director shall also be appointed to serve
on each of the Compensation Committee of the Board and the Governance Committee.

 

 

 

 

 

 

(b)

The Company will nominate, recommend, support and solicit proxies for the
election of the Dolphin Director to the Board at the 2013 Annual Meeting, and,
during the Standstill Period (as defined below) any special meeting, in the same
manner as for the Company’s other nominees standing for election to the Board at
the 2013 Annual Meeting or such special meeting.


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(c)

Upon the execution of this Agreement, Dolphin hereby irrevocably withdraws its
Nomination Letter and Dolphin hereby agrees not to (i) nominate any person for
election at the 2013 Annual Meeting, (ii) submit any proposal for consideration
at, or bring any other business before, the 2013 Annual Meeting, directly or
indirectly, or (iii) initiate, encourage or participate in any “withhold” or
similar campaign with respect to the 2013 Annual Meeting, directly or
indirectly, and shall not permit any of its Affiliates or Associates, as defined
below, to do any of the items in this Section 1(c). Dolphin shall not publicly
or privately encourage or support any other shareholder to take any of the
actions described in this Section 1(c).

 

 

 

 

 

 

(d)

Until the date on which Dolphin has sold shares of Common Stock such that it
ceases to beneficially own in the aggregate at least 5.0% of the then
outstanding Common Stock, the Company agrees that if the Dolphin Director
resigns as a director or is removed from the Board for any reason or dies,
Dolphin shall have the right to replace the Dolphin Director with a qualified
substitute director, with the qualifications and appointment of such substitute
director subject to the provisions of this subsection. Each substitute director
must qualify as “independent” pursuant to NASDAQ listing standards. Unless there
is a material adverse change in the qualifications of Justin A. Orlando or
Donald T. Netter, each of Mr. Orlando and Mr. Netter is deemed to be qualified
as a substitute director and upon Dolphin’s identification of Mr. Orlando or Mr.
Netter as a substitute director, the Board shall appoint Mr. Orlando or Mr.
Netter, as the case may be, as a member of the Board to replace the Dolphin
Director. If for some reason Mr. Netter or Mr. Orlando, as the case may be,
cannot serve as a substitute director, the Board shall appoint a qualified
substitute director recommended by Dolphin, subject to the approval of the
Governance Committee in good faith after exercising its fiduciary duties,
provided that the Company may not unreasonably withhold consent of such
qualified substitute candidate and provided further that in the event the
Governance Committee does not approve of a substitute director recommended by
Dolphin, Dolphin will have the right to recommend additional persons as a
substitute director. Upon the appointment of a substitute director to the Board,
the Board will also appoint such substitute director to each of the Compensation
Committee and Governance Committee. Any such substitute director appointed to
the Board shall be deemed to be a “Dolphin Director” hereunder.

 

 

 

 

 

 

(e)

Dolphin agrees to appear in person or by proxy at the 2013 Annual Meeting and
vote all shares of Common Stock beneficially owned by it (i) in favor of the
election of each of the Company’s nominees for election to the Board and (ii) in
accordance with the Board’s recommendation on all other proposals.

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(f)

Effective as of the close of business on the date of this Agreement, the Board
shall appoint Daniel T. Englander as an observer to the Board (the “Board
Observer”). The Board Observer will serve until the earlier of the date that is
10 days prior to the nomination deadline for the 2014 annual meeting of
shareholders of the Company (“2014 Annual Meeting”) or the date on which Dolphin
sells Common Stock such that it ceases to beneficially own in the aggregate at
least 5.0% of the then outstanding Common Stock. The Board Observer will (1)
receive copies of all notices and written information as furnished to the full
Board, (2) be permitted to be present at all meetings of the full Board (whether
by phone or in person), (3) shall not have the right to vote as a director or
with the Board on any matter, nor any right to participate in Board discussions,
and (4) not be entitled to notices of, to receive information relating to, or to
attend any meeting of any committee of the Board. Notwithstanding the foregoing,
(i) the Company shall be entitled to withhold any information and exclude the
Board Observer from any meeting, or any portion thereof, (A) that is an
executive session of the Board; (B) as is reasonably determined by the Company
to be necessary to protect the Company’s attorney-client privilege; or (C) that
relates to matters as to which the Company reasonably determines as to which
Dolphin, the Board Observer or the Dolphin Director or their respective
Affiliates, have or may have a conflict of interest, including, without
limitation, discussions relating to any agreement between the Company and
Dolphin, the Board Observer or the Dolphin Director or their respective
Affiliates, (ii) the Board Observer shall execute a confidentiality agreement in
form and substance reasonably acceptable to the Company with respect to the
information and discussions to which the Board Observer will have access, (iii)
the Board Observer shall agree to abide by the terms of the Company’s insider
trading policy as if the Board Observer were a director and (iv) the Board
Observer shall not request meetings with management relating to any meeting or
any information provided to the Board Observer in connection with any meeting.
The Board Observer position will be an unpaid position and all travel expenses
of the Board Observer shall be paid by Dolphin. The Board Observer shall use his
or her best efforts to attend in person meetings of the full Board that are
called as in-person meetings. The Board shall make reasonable efforts to notify
the Board Observer in advance if it anticipates the Board Observer will be
excluded from a material portion of a Board meeting.

 

 

 

 

 

 

(g)

Dolphin agrees that it will cause its Affiliates and Associates to comply with
the terms of this Agreement. As used in this Agreement, the terms “Affiliate”
and “Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”), and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(h)

The Company agrees that it shall use its reasonable best efforts to appoint a
ninth director to the Board with relevant enterprise software industry
experience.

 

 

 

 

 

2.

Standstill Provisions

 

 

 

 

 

(a)

Dolphin agrees that, from the date of this Agreement until the date that is ten
(10) business days prior to the deadline for the submission of shareholder
nominations for the 2014 Annual Meeting pursuant to the Company’s bylaws (the
“Standstill Period”), neither Dolphin, nor any of its Affiliates or Associates
under its control or direction, nor any of the Affiliates or Associates that
control or direct Dolphin will, and Dolphin will cause each of such Affiliates
and Associates not to, directly or indirectly, in any manner:

 

 

 

 

 

 

 

(i)

become the beneficial owner, as such term is defined in Rule 13d-3 of the
Exchange Act, of more than 9.90% of the Common Stock;

 

 

 

 

 

 

 

 

(ii)

engage in any solicitation of proxies or consents or become a “participant” in a
“solicitation” as such terms are defined in Regulation 14A under the Exchange
Act of proxies or consents (including, without limitation, any solicitation of
consents that seeks to call a special meeting of shareholders of the Company),
in each case, with respect to the Common Stock, other than in accordance with
Section 1 of this Agreement; provided that nothing in this subsection shall
prohibit Dolphin from taking any action during the Standstill Period in support
of the Dolphin Director (including engaging in a solicitation of proxies for the
election of the Dolphin Director) in connection with any special meeting of the
Company’s shareholders called by a person or persons other than Dolphin for the
purpose of removing or electing directors of the Company;

 

 

 

 

 

 

 

 

(iii)

form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A
and the Board Observer, but does not include any other entities or persons not
identified on Exhibit A as of the date hereof); provided, however, that nothing
herein shall limit the ability of an Affiliate of Dolphin to join the “group”
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound by the terms and conditions of this Agreement;

4

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(iv)

deposit any Common Stock in any voting trust or subject any Common Stock to any
arrangement or agreement with respect to the voting of any Common Stock, other
than any such voting trust, arrangement or agreement in accordance with this
Agreement;

 

 

 

 

 

 

 

 

(v)

(A) seek representation on the Board (other than in accordance with Section 1 of
this Agreement) or submit nominations in furtherance of a “contested
solicitation” for the election or removal of directors of the Company or take
any other action with respect to the election or removal of any directors (other
than in accordance with Section 1 of this Agreement), (B) otherwise seek to
control or influence the management, Board or policies of the Company, other
than the Dolphin Director in his capacity as such, or (C) instigate, support,
encourage or assist any third party to do any of the actions set forth in clause
(A) or (B) above; provided that nothing in this subsection shall prohibit
Dolphin from taking any action during the Standstill Period in support of the
Dolphin Director (including engaging in a solicitation of proxies for the
election of the Dolphin Director) in connection with any special meeting of the
Company’s shareholders called by a person or persons other than Dolphin for the
purpose of removing or electing directors of the Company;

 

 

 

 

 

 

 

 

(vi)

(A) make any proposal for consideration by shareholders at any annual or special
meeting of shareholders of the Company, or (B) other than at the direction or
with the consent of the Board, in the Dolphin Director’s capacity as a director
of the Company, or with respect to purchases of Common Stock expressly permitted
by Section 2(a)(i), offer, propose, or make any public statement with respect
to, or encourage, solicit or negotiate with any third party with respect to, a
merger, consolidation, acquisition of control or other business combination,
tender or exchange offer, purchase, sale or transfer of assets or securities,
dissolution, liquidation, reorganization, change in capital structure,
recapitalization, dividend or similar transaction involving the Company;

 

 

 

 

 

 

 

 

(vii)

seek to advise, encourage, support or influence any person with respect to the
voting or disposition of any securities of the Company at any annual or special
meeting of shareholders, except in accordance with Section 1; provided that
nothing in this subsection shall prohibit Dolphin from taking any action during
the Standstill Period in support of the Dolphin Director (including engaging in
a solicitation of proxies for the election of the Dolphin Director) in
connection with any special meeting of the Company’s shareholders called by a
person or persons other than Dolphin for the purpose of removing or electing
directors of the Company; or

5

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(viii)

make any request or submit any proposal to waive, terminate or amend the terms
of this Agreement other than through non-public communications with the Company
that would not be reasonably determined to trigger public disclosure obligations
for any Party.

 

 

 

 

 

 

3.

Representations and Warranties of the Company

 

 

 

          The Company represents and warrants to Dolphin that (a) the Company
has the corporate power and authority to execute this Agreement and to bind it
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) the execution, delivery and performance of this Agreement
by the Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

 

 

4.

Representations and Warranties of Dolphin

 

 

 

          Dolphin represents and warrants to the Company that (a) Dolphin has
the corporate power and authority to execute this Agreement and any other
documents or agreements to be entered into in connection with this Agreement and
to bind it thereto, (b) this Agreement has been duly authorized, executed and
delivered by Dolphin, and is a valid and binding obligation of Dolphin,
enforceable against Dolphin in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles, (c) the execution,
delivery and performance of this Agreement by Dolphin does not and will not (i)
violate or conflict with any law, rule, regulation, order, judgment or decree
applicable to Dolphin, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
Dolphin is a party or by which it is bound, and (d) as of the date of this
Agreement, (i) Dolphin is deemed to beneficially own in the aggregate Five
Hundred Sixty Thousand Five Hundred (560,500) shares of Common Stock, (ii)
Dolphin does not currently have, and does not currently have any right to
acquire, any interest in any other securities of the Company (or any rights,
options or other securities convertible into or exercisable or exchangeable
(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities or any obligations measured by the price or value of any securities
of the Company, including any swaps or other derivative arrangements designed to
produce economic benefits and risks that correspond to the ownership of Common
Stock, whether or not any of the foregoing would give rise to beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
and whether or not to be settled by delivery of Common Stock, payment of cash or
by other consideration, and without regard to any short position under any such
contract or arrangement), and (iii) none of the shares of Common Stock
identified in clause (d)(i) above are pledged as collateral for any loan or
indebtedness, including any margin loan.

6

--------------------------------------------------------------------------------




 

 

 

 

 

 

5.

Press Release

 

 

 

          Promptly following the execution of this Agreement, the Company and
Dolphin shall jointly issue a mutually agreeable press release (the “Mutual
Press Release”) announcing certain terms of this Agreement, in the form attached
hereto as Exhibit B. Prior to the issuance of the Mutual Press Release, neither
the Company nor Dolphin shall issue any press release or public announcement
regarding this Agreement without the prior written consent of the other Party.
During the Standstill Period, the Company, Dolphin, the Dolphin Director and the
Board Observer shall not make any public announcement or statement that is
inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules of any stock exchange or with
the prior written consent of the other Party.

 

 

6.

Specific Performance

 

 

 

          Each of Dolphin, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury may not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that Dolphin,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms hereof, without the requirement to post bond or
other security, and the other Party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This Section 6
is not the exclusive remedy for any violation of this Agreement.

 

 

7.

Expenses

 

 

 

          The Company shall reimburse Dolphin for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with the matters related to this Agreement, provided that such
reimbursement shall not exceed Twenty Five Thousand Dollars ($25,000) in the
aggregate.

 

 

8.

Severability

 

 

 

          If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. It is hereby stipulated and declared to be the
intention of the Parties that the Parties would have executed the remaining
terms, provisions, covenants and restrictions without including any of such
which may be hereafter declared invalid, void or unenforceable. In addition, the
Parties agree to use their best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.

7

--------------------------------------------------------------------------------




 

 

 

 

 

 

9.

Notices

 

 

 

          Any notices, consents, determinations, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending Party); or (iii) one business day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the Party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

 

 

If to the Company:

 

 

 

 

 

Rimage Corporation

 

 

7725 Washington Avenue South

 

 

Minneapolis, Minnesota 55439

 

 

Attention: Chief Executive Officer

 

 

Telephone: (952) 683-7900

 

 

Facsimile: (952) 944-7808

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Lindquist & Vennum LLP

 

 

4200 IDS Center

 

 

80 South Eighth Street

 

 

Minneapolis, Minnesota 55402

 

 

Attention: Charles P. Moorse, Esq.

 

 

Telephone: (612) 371-3211

 

 

Facsimile: (612) 371-3207

 

 

 

 

 

If to Dolphin:

 

 

 

 

 

Dolphin Limited Partnership III, L.P.

 

 

96 Cummings Point Road

 

 

Stamford, Connecticut 06902

 

 

Telephone: (203) 358-8000

 

 

Facsimile: (203) 348-3715

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Olshan Frome Wolosky LLP

 

 

Park Avenue Tower

 

 

65 East 55th Street

 

 

New York, New York 10022

 

 

Attention: Steve Wolosky, Esq.

 

 

Telephone: (212) 451-2333

 

 

Facsimile: (212) 451-2222

8

--------------------------------------------------------------------------------




 

 

 

 

 

 

10.

Applicable Law

 

 

 

          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Minnesota without reference to the
conflict of laws principles thereof. Each of the Parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other Party hereto or its successors or
assigns, shall be brought and determined exclusively in the state or federal
court of Minnesota and any state or federal appellate court therefrom within the
State of Minnesota or the Eighth Judicial Circuit. Each of the Parties hereto
hereby irrevocably submits, with regard to any such action or proceeding for
itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

 

 

 

 

11.

Counterparts

 

 

 

          This Agreement may be executed in two or more counterparts, each of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each of the Parties and delivered to the
other Party (including by means of electronic delivery or facsimile).

 

 

12.

Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries

 

 

 

          This Agreement contains the entire understanding of the Parties hereto
with respect to its subject matter. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings between the
Parties other than those expressly set forth herein. No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each the Company and Dolphin, except that the signature of an authorized
representative of the Company will not be required to permit an Affiliate of
Dolphin to agree to be listed on Exhibit A and be bound by the terms and
conditions of this Agreement. No failure on the part of any Party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Dolphin, the prior written consent of the Company, and
with respect to the Company, the prior written consent of Dolphin. This
Agreement is solely for the benefit of the Parties hereto and is not enforceable
by any other persons.

9

--------------------------------------------------------------------------------




 

 

 

 

 

 

13.

Mutual Non-Disparagement

 

 

 

          Subject to applicable law, each of the Parties covenants and agrees
that, during the Standstill Period, or if earlier, until such time as the other
Party or any of its agents, subsidiaries, Affiliates, successors, assigns,
officers, key employees or directors shall have breached this Section, neither
it nor any of its respective agents, subsidiaries, Affiliates, successors,
assigns, officers, key employees or directors, shall in any way publicly
disparage, call into disrepute, or otherwise defame or slander the other Party
or such other Party’s subsidiaries, Affiliates, successors, assigns, officers
(including any current officer of a Party or a Party’s subsidiary who no longer
serves in such capacity following the execution of this Agreement), directors
(including any current director of a Party or a Party’s subsidiary who no longer
serves in such capacity following the execution of this Agreement), employees,
shareholders, agents, attorneys or representatives, or any of their products or
services, in any manner that may reasonably be expected to damage the business
or reputation of such other Party or such Party’s products or services, or
damage the business or reputation of its subsidiaries, Affiliates, successors,
assigns, officers (or former officers), directors (or former directors),
employees, shareholders, agents, attorneys or representatives. Nothing in this
Agreement shall prohibit Dolphin from communicating with Dolphin III’s limited
partners and agents with respect to public information concerning the Company.

[The remainder of this page intentionally left blank]

10

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the duly authorized signatories of the Parties as of the date
hereof.

 

 

 

 

 

RIMAGE CORPORATION

 

 

 

 

 

By:

      /s/ Sherman L. Black

 

 

 

           Sherman L. Black

 

 

 

           Chief Executive Officer

 

DOLPHIN LIMITED PARTNERSHIP III, L.P.

          By: Dolphin Associates III, LLC, its General Partner

                    By: Dolphin Holdings Corp. III, its Managing Member

 

 

 

 

 

By:

/s/

Donald T. Netter

 

 

 

Donald T. Netter

 

 

 

Senior Managing Director

 

DOLPHIN ASSOCIATES III, LLC

          By: Dolphin Holdings Corp. III, its Managing Member

 

 

 

 

 

By:

/s/

Donald T. Netter

 

 

 

Donald T. Netter

 

 

 

Senior Managing Director

 

 

 

 

DOLPHIN HOLDINGS CORP. III

 

 

 

 

By:

/s/

Donald T. Netter

 

 

 

Donald T. Netter

 

 

 

Senior Managing Director

 

[Signature Page to Agreement]

11

--------------------------------------------------------------------------------



EXHIBIT A

 

Dolphin Limited Partnership III, L.P.

Dolphin Associates III, LLC

Dolphin Holdings Corp. III

Donald T. Netter

Justin A. Orlando

Daniel J. Englander

Ursula Investors

12

--------------------------------------------------------------------------------



EXHIBIT B

(RIMAGE LOGO) [a131384001_v1.jpg]

Rimage Elects Justin A. Orlando of Dolphin Limited Partnerships
to its Board of Directors

Minneapolis, MN – March 18, 2013 – Rimage Corporation (NASDAQ: RIMG) today
announced that it has elected Justin A. Orlando to its Board of Directors,
effective immediately. Mr. Orlando is a managing director of Dolphin Limited
Partnership III, L.P. (“Dolphin”), a Stamford, CT based private investment
concern established in 1996, where he has worked since 2002. Mr. Orlando’s
election brings the total number of directors on the Rimage board to eight.

Prior to joining Dolphin, Mr. Orlando was a member of the healthcare investment
banking group of Merrill Lynch, Pierce, Fenner & Smith Incorporated where he was
involved in advisory work, financings, and control transactions from 1999 to
2002. From 1996 to 1999, Mr. Orlando practiced corporate law with the law firm
of Paul, Weiss, Rifkind, Wharton & Garrison LLP, focusing on mergers and
acquisitions and corporate finance transactions.

Sherman L. Black, president and CEO, said, “We are pleased to welcome Justin
Orlando to the Rimage Board. Justin brings a deep level of investing experience
and provides our board with the perspective of a large shareholder through his
affiliation with Dolphin.”

Mr. Orlando’s election to the Board of Directors was made pursuant to an
agreement between Rimage and Dolphin. Dolphin holds approximately 6.5% of
Rimage’s outstanding shares. The agreement between Rimage and Dolphin will be
included as an exhibit to the Company’s Current Report on Form 8-K that will be
filed with the Securities and Exchange Commission (“SEC”). Mr. Orlando will also
be a nominee for election to the Board of Directors at the Company’s 2013 Annual
Meeting of Shareholders. Further details regarding the Company’s 2013 Annual
Meeting of Shareholders will be included in the Company’s definitive proxy
materials, which will be filed with the SEC.

A spokesperson for Dolphin indicated, “Dolphin is pleased to have a meaningful
investment in Rimage and to be given the opportunity to work with the Rimage
Board to generate value for shareholders.”

 

About Rimage Corporation

Founded in 1978, Rimage Corporation (NASDAQ: RIMG) helps businesses deliver
digital content directly and securely to their employees, customers, and
partners. Rimage’s Qumu business is the global leader in the rapidly growing
enterprise video communications market and an innovator in the secure mobile
delivery of rich content. Rimage’s Disc Publishing business is the global leader
in CD, DVD and Blu-ray-Disc™ archiving and distribution solutions. Rimage’s
industry-leading solutions help thousands of organizations in North America,
Europe and Asia use video and other rich content to increase engagement and
collaboration without losing control. Additional information can be found at
www.rimage.com.

13

--------------------------------------------------------------------------------




 

About Dolphin Limited Partnerships

Founded in 1996, Dolphin Limited Partnerships is a Stamford, CT based private
investment concern. Dolphin and its affiliates have invested in numerous
concentrated value-based investments with the objective of increasing value for
all shareholders.

Blu-ray Disc™ is a trademark of the Blu-ray Disc Association.

 

Investor Contacts:

James Stewart, CFO

Rimage Corporation

952/944-8144

14

--------------------------------------------------------------------------------